Citation Nr: 0826864	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  97-26 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a respiratory disorder.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to August 
1966.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.

The veteran had requested a hearing before the Board in his 
June 2003 substantive appeal.  The veteran cancelled the 
hearing in December 2004.  There are no outstanding hearing 
requests.  

The Board remanded this matter in July 2006 for evidentiary 
development.  The appeal has been returned to the Board for 
further appellate action.


FINDING OF FACT

The veteran's Chronic Obstructive Pulmonary Disease (COPD), 
claimed as a respiratory disorder, is not etiologically 
related to disease or injury during his military service.


CONCLUSION OF LAW

The veteran's COPD, claimed as a respiratory disorder, was 
not incurred or aggravated during his active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  
For this presumption to apply, the disease at issue must be 
one of the diseases listed in 38 C.F.R. § 3.309.  In 38 
C.F.R. § 3.309(a), which lists chronic diseases entitled to a 
presumption of in-service incurrence (if manifest to a 
compensable degree within one year of discharge), the list of 
chronic diseases does not include COPD.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and Analysis

The veteran contends that his current respiratory disorder is 
result of chronic bronchitis that developed and was diagnosed 
in service.  He further asserts that when he was discharged 
he did not have the time or money to see private doctors or 
VA doctors regarding his lung problems, but that they 
continued.  

The veteran's service treatment records document that the 
veteran was treated for chronic bronchitis with antibiotics 
and other medications in service in 1966.  Three months later 
he was again admitted to the hospital with chest pain, 
shortness of breath and productive cough, but was treated for 
hookworm.  No treatment for the respiratory symptoms was 
provided at the time because the veteran became asymptomatic 
without therapy.  There is no further record of treatment for 
residuals of bronchitis during service.  The veteran's 
separation examination contains no indication of chronic 
bronchitis or a recurrent respiratory problem. 

An April 1972 VA examination indicates that the veteran does 
not display any signs of bronchitis.  The examination report 
does not contain any indications or diagnosis of emphysema or 
COPD.

More recent post-service medical records contain ample 
evidence that the veteran currently has COPD.  The earliest 
record of a potential COPD diagnosis in the claims file is a 
diagnosis in July 1995 radiology report, nearly 30 years 
after the veteran's military service.  It states that the 
configuration of the chest indicates chronic obstructive lung 
disease.  No acute pulmonary infilitrates are identified.  
The cardiac and medistinal silhouette are normal.  The 
impression was "probably C.O.P.D."  A separate 1995 record 
reports that the veteran is a chronic smoker, since 30 years 
ago, smoking around 15 cigarettes a day.  He indicated he had 
stopped smoking three weeks prior to the evaluation.  

VA treatment records from 2000 to 2002 reflect a diagnosis of 
COPD.  A July 2002 VA examiner diagnoses the veteran with 
COPD as well.  None of these records refer to the etiology of 
the veteran's COPD, however.  While the veteran claims that 
his respiratory disorder was incurred during his military 
service, as a layperson he is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

A June 2002 private examiner reported that while in service 
the veteran developed a cough, chest pain and coughing up 
blood, diagnosed as bronchitis, and that, since then, the 
veteran has had chronic obstructive lung disease or 
emphysema.  The physician indicated that this limited his 
daily activities.  It was opined that the respiratory 
condition most probably is associated to exposure to 
conditions and chemicals while the veteran was doing his 
obligations.  

A July 2004 VA examination report focusing on mouth, lips and 
tongue references the veteran's exposure to smoke.  It notes 
that the veteran has a conflictive report regarding his past 
history of smoking.  He stated that he smoked less than one 
pack per day from 1961 to 1973, but the medical records the 
examiner reviewed stated over 30 years of tobacco use.  
Additionally, the veteran has a history of passive smoking as 
a child when his mother smoked self-rolled cigars at home.  

In February 2007, a VA examiner examined the veteran as well 
as the entire claims file and his medical records and 
diagnosed COPD/Emphysema.  The examiner reviewed and noted 
the medical records during service and post-service 
chronicling the veteran's treatment for respiratory 
conditions, including bronchitis in service.  She indicated 
that the veteran reported the first time he had to visit a 
physician due to respiratory symptoms after service was in 
1973 due to a productive cough and shortness of breath.  The 
examiner noted that upon reviewing the records, there are 
chest x-rays from July 1996 and October 1999 that are 
reported as normal chest.  The first radiographic evidence of 
emphysema was found in February 2000, when chest radiography 
revealed hyperaereated lungs consistent with COPD.  A January 
2007 chest x-ray shows normal heart and pulmonary 
vasculature.  The thoracic aorta is tortuous with mild 
atherosclerotic changed and the lungs are hyperaereated.  No 
focal or acute parenchyma abnormalities were identified.  The 
impressions from the x-ray were aortic atherosclerosis and 
hyperaereated lung suggesting obstructive disease.  

The February 2007 examiner opined that it is less likely as 
not that the veteran's COPD/emphysema was caused by or a 
result of the veteran's bronchitis that occurred in service.  
Her rationale stated that although the veteran was treated in 
1966 for bronchitis, there is no evidence of respiratory 
complaints or medical evaluation for it until 1973 (per the 
veteran) when he was evaluated.  In addition, there are x-
rays from July 1996 and October 1999 reported as normal chest 
and the first x-ray consistent with COPD is dated February 
2000.  The examiner also addressed the history of smoking 
that is shown by the medical evidence of record.  In 
conclusion, the examiner states that based on the veteran's 
history, military service and medical records, it is her 
opinion that the most likely etiology of the veteran's 
COPD/Emphysema is the past history of tobacco use.  

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not (and the extent to which) 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

When reviewing the evidence of record, the Board is persuaded 
that the findings and opinion of the February 2007 VA 
examiner is most convincing, in that the examiner reviewed 
the medical evidence in the file and reflected a considered 
analysis of the pertinent criteria essential to determine the 
etiology of the veteran's respiratory disorder.  The examiner 
performed a thorough evaluation, including x-ray review and 
provided rationale for her findings and conclusions.  The 
examiner also discussed the impact of the veteran's tobacco 
use and exposure to second-hand smoke on the veteran's 
respiratory disorder.  The VA examination shows a review of 
the veteran's complete medical history and claims file and 
the diagnosis and opinion are supported by medical evidence 
of record. 

While the June 2002 private physician provided an opinion 
linking the veteran's respiratory disorder to his military, 
it is not clear that the physician had access to the 
veteran's full medical records and history or that any 
clinical or x-ray analysis was done.  Additionally, the 
physician did not comment on the role that the veteran's 
tobacco use and exposure to second-hand smoke may have played 
in the etiology of the disorder.  There is also no 
explanation of the rationale to support his opinion other 
than to refer to exposure to conditions and chemicals during 
service.  

As explained above, the Board finds that the VA examination 
report of February 2007 is more probative than the June 2002 
statement from the private physician.  The most probative 
evidence and the greater weight of the evidence indicate that 
the veteran's COPD is not as a result of his injury during 
his military service, but rather most likely as a result of 
his tobacco use.  Accordingly, the Board concludes that the 
preponderance of the evidence is against this claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim for service connection for respiratory disorder must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection, by a 
letter in June 2002, before the adverse rating decision that 
is the subject of this appeal.  In August 2006, shortly after 
the Dingess decision was issued by the Court, the veteran was 
given the specific notice required by Dingess, supra.  The 
Board concludes that VA has met its duty to notify the 
veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records, as well as private medical records submitted 
by the veteran.  The veteran was also given VA examinations, 
with medical opinions, in connection with the claim.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  The veteran 
has not indicated that there are any available additional 
pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Service connection for COPD, claimed as a respiratory 
disorder, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


